Whitfield, J.,
delivered the opinion of the court.
The court erred in striking out the words set out as having been stricken from the instruction for the state. Says the court *283in Gaines v. State, 40 Am. Rep., 64, 65, through'the learned Judge Cooper: “It is not absolutely necessary that the name of the deity should be used ”—That is, to constitute profanity— “any words importing an imprecation of divine vengeance, or implying divine condemnation, so used as to constitute a public nuisance, would suffice.” Citing cases. See, to the same effect, 2 Bish. New Grim, Law, sec. 79 (1), and 2 Am. & Eng. Enc. Law (1st ed.), p. 424, the note where the authorities are collated. The very words here stricken out were held to constitute profanity in Holcomb v. Cornish, 8 Conn., 375.
The court, therefore, erred in its holding as to what constituted profanity.